        Case 7:13-cv-04577-KMK-LMS Document 355 Filed 07/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 BAIS YAAKOV OF SPRING VALLEY, on
 behalf of itself and all others similarly situated,
                                                                  No. 13-CV-4577 (KMK)
                                    Plaintiff,
                               v.                                         ORDER

 EDUCATIONAL TESTING SERVICE,
                                     Defendant.



KENNETH M. KARAS, United States District Judge:

         For the reasons stated on the record at the Oral Argument on July 8, 2020, the Court

denies Plaintiff’s Motion to Certify Class (the “Motion”).

         The Clerk of Court is directed to lift the stay on this case and terminate the instant

Motion. (Dkt. No. 314). The Clerk of Court is also directed to terminate all pending Letter

Motions. (See Dkt. Nos. 172, 256, 260, 267, 304–05.)

         As directed by the Court, the Parties are to file a letter by July 15, 2020 with a proposed

schedule for next steps in the Action, including any putative motions that either Party intends to

file.


SO ORDERED.

DATED:          July 8, 2020
                White Plains, New York
                                                        ____________________________________
                                                        KENNETH M. KARAS
                                                        UNITED STATES DISTRICT JUDGE
